DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craft et al (U.S. Pat. 9,855,566)
Regarding claim 1, a fluid ejection device comprising a nozzle plate (50) including a non-coplanar surface (Figure 10) including a hydrophilic region of hydrophilic material having a water contact angle from about 50 degrees to about 90 degrees and a hydrophobic coating including a hydrophobic material having a water contact angle from about 91 degrees to about 160 degrees (Column 6, Lines 40-55)
Regarding claim 2, wherein a differential between the water contact angle of the hydrophilic material and the water contact angle of the hydrophobic coating is from about 20 degrees to about 110 degrees (Column 6, Lines 40-55)
Regarding claim 14, a fluid ejection system, comprising a fluid ejection device including a nozzle plate with a non-coplanar surface having hydrophilic region of hydrophilic material having a water contact angel from about 50 degrees to about 90 degrees and a hydrophobic coating including a hydrophobic material having a water contact angle from about 91 degrees to about 160 degrees (Column 6, Lines 40-55)
A fluid reservoir fluidly coupled to a firing chamber of the fluid ejection device, wherein the fluid reservoir is loaded or loadable with an ink composition (Column 4, Lines 1-5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 9-10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft et al (U.S. Pat. 9,855,566) in view of Kim (U.S. Pub. 2005/0243129)
Regarding claim 6, Kim discloses hydrophilic region defines an opening of an ejection port and the hydrophobic coating is located outside of and around the opening providing an ink puddle control structure on the nozzle plate of the fluid ejection device (Figure 2; Paragraphs 0024, 0027)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kim into the device of Craft, for the purpose of providing stable ejection
Regarding claim 9, a method of manufacturing a fluid ejection device comprising adhering a hydrophobic coating including a hydrophobic material having a water contact angle from about 91 degrees to about 160 degrees onto a nozzle plate of a fluid ejection device, wherein the nozzle plate includes a hydrophilic material having a water contact angle from about 50 degrees to about 90 degrees (Column 6, Lines 40-55)
Craft does not expressly disclose the positioning of the hydrophobic and hydrophilic regions in regards to a non-coplanar surface, however Kim discloses a non coplanar surface relative to the hydrophobic (118) coating, the non-coplanar surface having a hydrophilic (112b) region of the hydrophilic material (Figure 2; Paragraphs 0024, 0027)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kim into the device of Craft, for the purpose of providing stable ejection
Regarding claim 10, Kim discloses forming of the non-coplanar surface comprises adhering a hydrophobic coating at a smaller surface area than a surface area of a surface of the nozzle plate of the hydrophilic material (Figure 2)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kim into the device of Craft, for the purpose of providing stable ejection


    PNG
    media_image1.png
    432
    701
    media_image1.png
    Greyscale


Regarding claim 12, partially removing the hydrophobic coating by applying a photoresist mask over a selected area of the hydrophobic material to be removed
Exposing the nozzle plate to ultraviolet radiation, wherein an unmasked area of the hydrophobic material becomes crosslinked at an exposed area following exposure to the ultraviolet radiation; and removing the photoresist mask and uncross linked hydrophobic material (Abstract; Column 2, Lines 11-28; Column 6, Lines 20-55)
Regarding claim 15, Kim discloses hydrophilic region (112b) defines an opening of an ejection port (114), and wherein the hydrophobic coating (118) is located outside of an around the opening of the ejection port and defines a sidewall surface of a channel on the non-coplanar surface of the nozzle plate (Figure 2; Paragraphs 0024, 0027)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kim into the device of Craft, for the purpose of providing stable ejection

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft et al (U.S. Pat. 9,855,566) as modified by Kim (U.S. Pub. 2005/0243129) as applied to claim 9 above, and further in view of Andrews (U.S. Pub. 2003/0020785)
Regarding claim 11, Andrews discloses a subtractive process including removal of hydrophobic coating by laser ablation using a laser having a wavelength ranging from about 10 nm to about 20 µm to (Abstract; Paragraph 0035)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Andrews into the device of Craft as modified by Kim, for the purpose of achieving an economical and efficient method of processing an article that is hydrophobic (Paragraph 0019)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft et al (U.S. Pat. 9,855,566) in view of Higashino et al (U.S. Pat. 6,042,219)
Regarding claim 3, Higashino discloses it is known in the art to use polymide as hydrophilic material (Column 6, Lines 26-32)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Higashino into the device of Craft, for the purpose of ensuring smooth ink ejection 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft et al (U.S. Pat. 9,855,566) in view of Cha et al (U.S. Pub. 2007/0184193)
Regarding claim 4, Cha discloses hydrophobic material is selected from fluoropolymers, fluoroalkysilanes, polysiloxanes, nanoceramic coatings, acrylic, or a combination thereof (Paragraphs 0021, 0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Cha into the device of Craft, for the purpose of improving the ink ejecting performance of the nozzles
Regarding claim 5, Cha discloses wherein a thickness of the hydrophobic coatign ranges from about 10 nm to about 20 µm (Paragraphs 0021, 0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Cha into the device of Craft, for the purpose of improving the ink ejecting performance of the nozzles


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft et al (U.S. Pat. 9,855,566) in view of Kim (U.S. Pub. 2005/0243129) and McAvoy et al (U.S. Pub. 2008/0225083)
Regarding claims 7-8, Kim discloses hydrophobic coating on a sidewall surface of a channel (Figure 2 discloses hydrophobic coating [118] which is on the nozzle plate surface and also inside sidewall of the channel leading to the nozzle opening; Paragraphs 0024, 0027) 
McAvoy discloses wherein the hydrophilic region defines a floor surface (nozzle chambers and ink supply channels would include floor surface) of a channel on the nozzle plate (Paragraph 0017)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kim and McAvoy into the device of Craft, for the purpose of providing stable ejection
Further regarding claim 8, Craft as modified by Kim and McAvoy discloses all of the claimed structural limitations, the limitations regarding providing a shipping tape adhesion area is given little patentable weight and considered intended use.  The claims directed to an apparatus must be distinguished from prior art in terms of structure rather than function (MPEP 2114).
It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parete Masham, 2 USPQ2d 1647 (1987)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft et al (U.S. Pat. 9,855,566) as modified by Kim (U.S. Pub. 2005/0243129) and further in view of Suda et al (U.S. Pub. 2002/0000169)
Regarding claim 13, Suda discloses pressing a layer of material from a transfer film to adhere a coating forming layer of material, wherein the material is selected from a non-sticking coating, a lubricant, anti-graffiti coating, hydrophobic coating, or a combination thereof (Paragraph 0102)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Suda into the device of Craft as modified by Kim, for the purpose of providing a hydrophobic region

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        December 9, 2022